NOTE: This order is nonprecedential
United States Court of AppeaIs
for the Federal Circuit
LEWIS CARPENTER,
Claiman,t-Appellan,t,
V.
ERIC K. SHINSEKI, SECRETARY OF VETERANS
AFFAIRS,
Resp0nden,t-Appellee.
2010-7134
Appeal from the United States Court of Appeals for
Veterans Claims in case no. 10-1266, Judge Kenneth B.
Kramer.
ON MOTION
ORDER
The appellant moves without opposition to stay the
briefing schedule in this appeal pending the United
States Supren1e Court’s final disposition of Henderson u.
Shin,seki, 2010 WL 752370 (U.S. June 28, 2010). _
Upon consideration thereof

cARPENTER v. DVA 2
IT ls ORDERED THAT: '
The motion to stay the briefing schedule pending the
Supreme Court’s final disposition of Hen,ders0n, is granted.
The appellant is directed to inform this c0urt, within 14
days of the Supreme Court's final disposition of Hen,der-
son,, concerning how he believes that this appeal should
proceed. The appellee may also respond within that time.
FoR THE CoURT
JAN 2 1 2011
lsi J an Horb al__\;
Date J an Horbaly '
Clerk
cc: George E. Quillin, Esq.
Tara K. Hogan, Esq.
s8
F l
U.S. COURT Ol?EAPPEALS FOR
THE FEDEBAL 0|RCU1T
am 2 1_;o11
JAN HDa’€BA|.Y
CLERK